Citation Nr: 1327048	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-33 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Guerilla and had active service from November 1943 to October 1945.  He died in January 1997, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which denied service connection for cause of the Veteran's death.

The RO issued a statement of the case (SOC) in August 2011 which addressed this issue as well as two other issues -- entitlement to nonservice-connected death pension benefits and accrued benefits.  However, the November 2011 substantive appeal (VA Form 9) indicated that the appellant was only appealing the issue of service connection for the cause of death.  See 38 C.F.R. § 20.202 (2008) (if a SOC lists several issues, the substantive appeal must either indicate that the appeal is being perfected as to all issues or must specifically identify the issues being appealed).

Accordingly, an appeal was not perfected as to the issues of entitlement to nonservice-connected death pension benefits and accrued benefits, and those two issues are not before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

A review of the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional evidentiary development is necessary prior to adjudication on the merits.

The Veteran died in January 1997, and the immediate cause of death as listed on his death certificate is pneumonia.  At the time of his death, he was service connected for malaria (noncompensable).

The appellant avers that the long term effects of malaria include the consequences of developing pneumonia, which led to her husband's death.  She contends that the Veteran was discharged from Guerilla service in October 1945 due to his suffering from diseases which eventually caused the pneumonia.  She claims that the same symptomatology produced by pneumonia existed at the time of separation from service.  

The pertinent evidence of record currently contains lay statements; service treatment records showing an in-service diagnosis of malaria and "breast pain" together in August 1945; an October 1945 separation examination; and medical treatment records, including chest X-ray findings and treatment for pulmonary conditions, to include a March 1986 diagnosis of pneumonia.  There is also a diagnosis of pulmonary tuberculosis in June 1986.

There are several letters from Dr. J.D. who has treated the Veteran for his pulmonary conditions and has previously diagnosed the Veteran with chronic bronchitis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The AOJ should obtain a medical opinion.  The claims file must be sent to the examiner for review.  

The examiner should offer an opinion as whether it is at least as likely as not (50 percent probability or more) that:

The pneumonia that caused the Veteran's death was related to his service or service-connected malaria or the inservice reference to breast pain.  In considering this question, the examiner should specifically address the relationship, if any, between the Veteran's service-connected malaria and his later development of pneumonia.

The examiner should provide a thorough and complete rationale for each opinion expressed.  The examiner should also be informed that lay witnesses are competent to report observable symptoms and the onset of such symptoms.  

2. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



